DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 21 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,450,413, US 10,870,729, and any patent granted on Application Nos. 16/482,814 and 16/493,382 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to perfluoro(poly)ether group containing silanes (as well as surface-treating agents containing and articles coated with said silane) as recited in independent claims 1, 27, and 29.
	Sakoh et al. represent the closest prior art.  Independent claims 1 and 29 (as well as the claims which depend from them) are allowable over Sakoh et al. for the reasons set forth in paragraph 9 of the Office action mailed 23 April 2021.  Regarding independent claim 27, the examiner agrees with the applicant (see page 19 of the reply filed 21 July 2021) that this claim (as well as the claims which depend from it) is allowable over Sakoh et al. since the carbon atom linked to the perfluoropolyether chain has been amended to exclude embodiments wherein this carbon contains a linkage to an oxygen atom as required by Sakoh et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787